Citation Nr: 1630812	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-23 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected coronary artery disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1987 to August 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

Additionally, although the Veteran appealed the November 2009 rating decision denials of entitlement to service connection for posttraumatic stress disorder (PTSD) and a heart disability, service connection for coronary artery disease was granted in a July 2011 rating decision and service connection for PTSD was granted in an Apri 2012 rating decision.  The Veteran has not appealed the evaluation or effective date of service connection assigned for these disabilities.  Accordingly, this decision is limited to the issue set forth on the title page.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The issues of increased ratings for obstructive sleep apnea, major depression, anxiety disorder and PTSD, right shoulder strain, cervical spine degenerative joint disease and degenerative disc disease, lumbar spine degenerative joint disease and degenerative disc disease, bilateral tinnitus, bilateral plantar fasciitis with left foot heel spur, and status post left fifth metatarsophalangeal joint fracture, were raised by the record in a September2011 statement.  The issues of entitlement to service connection for otitis media and bilateral glaucoma and whether new and material evidence has been received to reopen service connection for bilateral hearing loss have been raised by the record in a December 2011 statement.  

Additionally, a July 2011 rating decision found entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), was moot as the Veteran was in receipt of a 100 percent combined schedular disability rating.  The Board acknowledges the Veteran does not currently have a single service-connected disability rated 100 percent to possibly afford him an award of special monthly compensation under 38 U.S.C.A. § 1114 (s) (West 2014) if it was determined that service-connected disabilities independent of a single service-connected disability rated 100 percent rendered him unemployable.  Nevertheless, the Board does not rule out the possibility of such circumstances arising during the pendency of the Veteran's increased rating claims described above.  Hence, the Board does not find at this time that the TDIU claim is moot because no single disability is currently rated total (at 100 percent).  See Bradley v. Peake, 22 Vet. App. 280, 292 (2008) (Congress intended a single disability be rated as total for § 1114 (s), but TDIU may be used as a basis for establishing second requirement under § 1114 (s)); Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010) (TDIU rating based upon multiple disabilities does not meet the requirement of a single disability requirement of § 1114 (s)).  Thus, these issues, identified above, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran was afforded a VA genitourinary examination in April 2009.  The examiner diagnosed erectile dysfunction.  The April 2009 VA examiner, in one part of the examination report, indicated the most likely etiology of the Veteran's erectile dysfunction was a psychological condition, but conversely, noted later in the report, that the Veteran had a testosterone deficiency that was the cause of his erectile dysfunction.  These findings are contradictory and thus the examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the April 2009 examiner did not provide an opinion as to whether the Veteran's erectile dysfunction was aggravated by the Veteran's coronary artery disease.  Thus, the April 2009 VA examination report does not adequately address all medical questions at issue with respect to this claim.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Therefore, a remand is needed in order to obtain an adequate examination and medical opinion.

Furthermore, the record does not reflect the Veteran was sent a Veterans Claims Assistance Act of 2000 (VCAA), notice letter in response to his claim for entitlement to service connection for erectile dysfunction as secondary to service-connected coronary artery disease.  Accordingly, on remand, the Veteran and his representative must be sent a proper VCAA letter informing him of the information and evidence necessary to substantiate his claim for service connection for erectile dysfunction as secondary to service-connected disability.  

Additionally, there are untranslated Spanish documents in the claims file.  Specifically, such includes a medical record from Comerio Medical Center associated with the record in August 2009 and records from the Social Security Administration associated with the record in April 2011 and December 2011.  On remand, these documents should be translated to English, as well as any other untranslated documents that are associated with the claims file.

The Board notes that a July 2011 document from the RO listed review of VA treatment records from the San Juan VA Medical Center (VAMC), part of the VA Caribbean Healthcare System, dated from September 2008 to July 2011.  However, the VA treatments from the San Juan VAMC associated with the record are dated from September 2008 to November 2008, from December 2008 and January 2011 and from April 2011 to April 2012.  Thus, on remand, VA treatment records from the VA Caribbean Healthcare System, dated from January 2011 to April 2011 and since April 2012, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Send a proper VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran and his representative of the information and evidence necessary to substantiate a claim of secondary service connection.

2.  Obtain translations to English of any Spanish language documents in the claims file, including a medical record from Comerio Medical Center, associated with the record in August 2009 and records from the Social Security Administration, associated with the record in April 2011 and December 2011.

3.  Obtain the Veteran's updated VA treatment records from the VA Caribbean Healthcare System, dated from January 2011 to April 2011 and since April 2012, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology his erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner is requested to provide the following:

a.  With respect to the Veteran's erectile dysfunction, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that erectile dysfunction had its onset during, or is causally or etiologically related to the Veteran's active service. 

b.  If the answer to the above question is no, then the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction was caused or aggravated by a service-connected disability, to include coronary artery disease.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation means a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions expressed must be provided.

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







